Citation Nr: 1706630	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-47 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUE

Entitlement to service connection for bilateral loss of vision.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to March 1972, with an extended period of unauthorized absence from December 1969 to June 1971.  The Veteran served in the Republic of Vietnam from October 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  Jurisdiction rests with the RO in Oakland, California.  The Board previously remanded this matter in January 2013 and May 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral loss of vision.  He states this occurred while on active duty in May 1971 after a substance was thrown in his face blinding him.  During this time, the Board notes that the Veteran was classified as a deserter and on unauthorized leave from December 1969 until June 1971.  However, the Veteran states that during his period of unauthorized leave, he was insane and unaware of his actions, and that his mental health disability was later characterized as posttraumatic stress disorder (PTSD).  Based on his insanity, the Veteran contends that he should be considered still on active duty at the time of his vision loss accident.  The Veteran is service connected for PTSD and is currently diagnosed with bilateral loss of vision.

Active duty or "in the line of duty" requirements are not met if at the time the injury or disease was incurred or aggravated, the Veteran was avoiding duty by desertion or was absent without leave (AWOL).  38 C.F.R. § 3.1(m)(1) (2016).  However, the VA General Counsel concluded that an injury or disease incurred while in deserter status or AWOL by a person claiming disability benefits, where such person is determined to have been insane at the time the person deserted or was AWOL, may, if otherwise appropriate, be deemed under 38 U.S.C.A. § 105(a) (West 2014) to have been incurred "in the line of duty" and "not the result of the person's own misconduct."  VAOPGCPREC 18-90 (June 13, 1990) (Line-of-Duty Determination -- Unauthorized Absence).   

In a May 1968 service treatment record, the Veteran was seen for a psychiatric consultation on the hospital ship.  The physician diagnosed the Veteran as having an emotionally unstable personality but decided that no psychiatric treatment was necessary.

In June 2006, the Veteran was afforded a VA exam for his PTSD.  The Veteran reported to the examiner that his mental health problems began in 1973 and his experiences in Vietnam broke his mental state.  The examiner noted that the Veteran made two suicide attempts in the 1970s and had several psychiatric emergency room visits.  The examiner also noted that the Veteran was psychiatrically hospitalized four times and the last time was in December 2005.  In March 2009, the Veteran's VA physician opined that it is as likely as not that the Veteran was not himself in 1971 and is not today, due to the psychological harm he suffered in the battlefield in Vietnam.  

In an April 2009 statement, the Veteran noted that he had a nervous breakdown on the battlefields of Vietnam and was taken by helicopter to a Navy hospital ship to be treated.  In July 2012, at the Veteran's videoconference hearing, the Veteran testified that he was never discharged when he was blinded by acid.  In addition, the Veteran added that he cannot remember anything from that time period and that something is blocking his memories due to the virtual reality tests he underwent after service.
 
Given the Veteran's assertions of insanity and his mental health treatment during that time, combined with an opinion suggesting insanity, further development is needed.  Therefore, the Board must remand the claim for a new opinion, and VA examination, if necessary, which considers whether the Veteran could be considered insane, later classified as PTSD, at the time he suffered the assault which led to his bilateral loss of vision.  The VA examiner should consider the Veteran's medical records with his lay statements.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination, if necessary, to determine whether the Veteran was suffering from insanity, later classified as PTSD, at the time he suffered his assault which led to his bilateral loss of vision.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of psychiatric problems during the period of his unauthorized absence, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the currently diagnosed bilateral loss of vision occurred during a time where the Veteran was not sane and therefore on active duty service?

In making this determination, the examiner is asked to address whether the Veteran was clinically insane at the time of the assault which led to the bilateral loss of vision, specifically looking at his time determined to be unauthorized absence from December 1969 to June 1971, and the Veteran's lay statements in the answer to the above question.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




